
	
		I
		111th CONGRESS
		1st Session
		H. R. 4211
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Thompson of
			 California (for himself and Ms.
			 Woolsey) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  nonrecourse small business investment company loans from the Small Business
		  Administration as amounts at risk for purposes of determining the deduction for
		  losses.
	
	
		1.Nonrecourse small business
			 investment company loans from the Small Business Administration treated as
			 amounts at risk
			(a)In
			 generalSubparagraph (B) of
			 section 465(b)(6) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(B)Qualified
				nonrecourse financingFor
				purposes of this paragraph—
						(i)In
				generalThe term qualified nonrecourse financing
				means any financing—
							(I)which is qualified
				real property financing or qualified SBIC financing,
							(II)except to the
				extent provided in regulations, with respect to which no person is personally
				liable for repayment, and
							(III)which is not
				convertible debt.
							(ii)Qualified real
				property financingThe term qualified real property
				financing means any financing which—
							(I)is borrowed by the taxpayer with respect to
				the activity of holding real property,
							(II)is secured by
				real property used in such activity, and
							(III)is borrowed by the taxpayer from a
				qualified person or represents a loan from any Federal, State, or local
				government or instrumentality thereof, or is guaranteed by any Federal, State,
				or local government.
							(iii)Qualified SBIC
				financingThe term qualified SBIC financing means
				any financing which—
							(I)is borrowed by a
				small business investment company (within the meaning of section 301 of the
				Small Business Investment Act of 1958),
							(II)is secured by
				property used or held, directly or indirectly, by such small business
				investment company, and
							(III)is borrowed
				from, or guaranteed by, the Small Business Administration under the authority
				of section 303(b) of such
				Act.
							.
			(b)Conforming
			 amendmentsSubparagraph (A) of section 465(b)(6) of such Code is
			 amended—
				(1)by striking
			 in the case of an activity of holding real property,, and
				(2)by striking
			 which is secured by real property used in such activity.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
